718 S.E.2d 403 (2011)
STATE
v.
James Harold FREEMAN.
No. 452P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
James Harold Freeman, for Freeman, James Harold.
L. Johnson Britt, III, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 19th of October 2011 by Defendant-Appellant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 9th of November 2011."